ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
BCI Construction USA, Inc.                   )      ASBCA No. 60618
                                             )
Under Contract No. W219P9-14-C-0418          )

APPEARANCE FOR THE APPELLANT:                       Brian E. McGovern, Esq.
                                                     McCarthy, Leonard & Kaemmerer, L.C.
                                                     Town & Country, MO

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Heather M. Asunskis, Esq.
                                                    Mark A. Wunsch, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, St. Louis

                                ORDER OF DISMISSAL

      The dispute which is the subject of this appeal having been settled, the appeal is
hereby dismissed with prejudice.

       Dated: September 11, 2018



                                                  L
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60618, Appeal ofBCI Construction
USA, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals